DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (US patent 7,150,065).
	The publication to Zimmer discloses a wiper blade (18, figs. 17-21) comprising a spring rail (62, fig. 19) with a longitudinally extending spoiler (generally 38) fastened thereto.  A wiper lip (not numbered but clearly shown) is disposed on the spoiler.  The spoiler has along the longitudinal direction at least five cutouts (not separately numbered but clearly shown between the separate numbered spoiler portions 38) which extend in the direction of the lip.  The cutouts are separated from one another by the spoiler portions (38).  The cutouts have flanks on one or two sides.  The wiper blade has an inner circle side (right side in fig. 17, to the right of the illustrated fastener) and an outer circle side (left side fig. 17, to the left of the illustrated fastener).  Such circle sides are oriented in the same manner as disclosed by applicant.  As can clearly be seen in figure 17, there are no cutouts on the outer circle side or left side of the fastener.
	With respect to claim 9, as can clearly be seen in figure 17, at least two of the cutouts have different profiles or shapes, or at least two of the profiles have identical profiles or shapes.
	With respect to claim 11, a fastener (not numbered but clearly shown in fig. 17, note transverse hole) is provided for connecting the wiper blade with a wiper arm (16) in at least a form fitting manner.
	With respect to claim 12, spacings of the top sides of the cutout portions can be selected as claimed for three cutout portions.  Note column 6, lines 50+ of Zimmer wherein it is set forth that the heights of the spacings (h, H) vary along the longitudinal length of the wiper blade where height H is greater than height h.
	With respect to claim 13, the three cutout portions of Zimmer closest to the fastener (fig. 17) are deemed closer to a longitudinal center of the wiper blade than to an end of the wiper blade that is distally remote from the longitudinal center as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US patent 7,150,065) in view of Wilms (German publication 102012210542).
	The publication to Zimmer discloses all of the above recited subject matter with the exception of cutout portion flanks being inclined.
	The publication to Wilms (note cited English translation) discloses a wiper blade (28a, fig. 1) comprising a spoiler (12a, 14a) extending in a longitudinal direction, and a wiper lip (32a) disposed on the spoiler.  The spoiler has along the longitudinal direction cutouts (24a, 26a) which extend in the direction of the lip.  The cutouts have flanks (see figs. 1, 2) that are inclined.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to incline the flanks of the cutouts of Zimmer, as clearly suggested by Wilms, to both reduce stress risers within the wiper blade by reducing the number of sharp corners or edges, and as a mere alternative shape for the cutouts as a mere design choice.





Response to Arguments

Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.  Applicant argues that the structure (38) of Zimmer is not a spoiler, but rather air guide elements that penetrate into air flow openings of front limb (28) of profile part (26) of the wiper arm to increase the pressure force with which the wiper blade (18) is pressed onto the windshield.  Such is not persuasive since an “air guide element” that increases pressure force is essentially the definition of a “spoiler”.  The air guide elements of Zimmer interact with air flowing thereover and can thus properly be considered as spoiler.  Applicant further argues that Zimmer’s structure and Applicant’s structure are different structures and serve different purposes.  Such is not persuasive.  Zimmer discloses a wiper blade (18) as claimed with a spoiler (38) having cutouts on an inner circle thereof and no cutouts on an outer circle thereof (fig. 17).  Whether or not Zimmer then attaches such wiper blade to a wiper arm in some particular fashion does not negate or change the wiper blade that Zimmer discloses.  Such at best relates to the intended use of such wiper blade, not the wiper blade itself.  Figure 17 of Zimmer shows the wiper blade prior to attachment with the wiper arm.  Here it can clearly be seen the wiper blade having cutouts on one side and no cutouts on another side.  Applicant further argues that Zimmer’s wiper blade (18) does not have a rail to which the air guide elements (38) are fastened, and Zimmer could not have such a rail because the air guide elements (38) have to be fastened to the air flow openings (70) of the wiper arm (16).    Such is not persuasive.  As set forth above, Zimmer discloses a spring rail (62, fig. 19) to which the air guide elements or spoiler (38) is fastened.  Such is clearly shown in figure 19.  It is not particularly clear why spring rail (62) does not meet the rail as set forth in the claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
24 August 2022